—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated September 16, 1997, which denied their motion pursuant to CPLR 3403 (a) (4) for a special trial preference.
Ordered that the order is reversed, with costs, and the motion is granted.
The Supreme Court improperly denied the plaintiffs’ motion for a trial preference pursuant to CPLR 3403 (a) (4). The injured plaintiff’s husband, who is over 70 years of age, possesses a recognizable cause of action. Therefore, under CPLR 3403 (a) (4), the plaintiffs are automatically entitled to a special trial preference (see, Milton Point Realty Co. v Haas, 91 AD2d 678; Bobowski v Toomey, 108 Misc 2d 1061; cf., Longo v Equitable Life Assur. Socy., 100 Misc 2d 606).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.